El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Corresponde resolver cuál es el grado de prueba reque-rida para lograr la concesión de un nuevo juicio al amparo de la Regla 192 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Resolvemos que la prueba requerida ha de ser exacta y certera, a tal grado que deje clara la inocencia del convicto al punto de que la continuación de su encarcelamiento ofenda el sentido de justicia.
HH
El peticionario Jorge Marcano Parrilla, también cono-cido por “Machito”, fue hallado culpable por el delito de asesinato en primer grado, Arts. 82-84 del Código Penal, 33 L.P.R.A. sees. 4001-4003, y por violaciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416 y 418. Inconforme, Marcano Parrilla interpuso una apela-ción ante el Tribunal de Circuito de Apelaciones, el cual confirmó la sentencia al concluir que la prueba presentada por el Ministerio Público fue suficiente para establecer la culpabilidad del acusado.
Tras solicitar reconsideración, la cual fue denegada, Marcano Parrilla presentó una petición de nuevo juicio al amparo de las Reglas 188(a), 192 y 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Posteriormente, reformuló la solicitud para apoyarla exclusivamente en la citada Regla *562192. Fundamentó su moción en la existencia de nueva evi-dencia testifical, alegadamente no disponible durante el juicio, que demostraba la ausencia del peticionario del lu-gar de los hechos. Ésta consistía en el testimonio de Marcos I. Roldán Castro, alegado testigo ocular de los hechos, y Elisa Orta Fernández, quien ofreció evidencia acumulativa a la de Roldán Castro.
Después de celebrar una vista evidenciaría, dicho foro denegó la moción, aduciendo que Marcano Parrilla no de-mostró diligencia en procurar la presencia de los nuevos testigos al momento del juicio y que, en todo caso, el peso de la nueva prueba era insuficiente para provocar un nuevo juicio, por ser impugnatoria y por no ser de tal mag-nitud que justificara socavar la credibilidad del proceso anterior.
Luego de presentada y denegada una moción de recon-sideración, Marcano Parrilla acudió al Tribunal de Circuito de Apelaciones. El foro apelativo confirmó la resolución por los mismos fundamentos esbozados por el Tribunal de Pri-mera Instancia.
Así las cosas, el peticionario acudió oportunamente ante nos mediante solicitud de certiorari, para imputar error del Tribunal de Circuito de Apelaciones “al confirmar al Tribunal de Primera Instancia y denegar la moción de nuevo juicio del peticionario a pesar de haberse cumplido con to-dos los requisitos para la concesión de un nuevo juicio”. Petición de certiorari. Con el beneficio de las comparecen-cias de las partes, estamos en posición de resolver.
I — i I — I
En nuestro ordenamiento, el nuevo juicio por presentación de nueva prueba está reglamentado por dos esquemas procesales: de un lado, la Regla 188(a) de Procedimiento Criminal, supra, permite el nuevo juicio bajo el supuesto de
*563[q]ue se ha descubierto nueva prueba, la cual, de haber sido presentada en el juicio, probablemente habría cambiado el ve-redicto o fallo del tribunal, y la que no pudo el acusado con razonable diligencia descubrir y presentar en el juicio. Al soli-citar nuevo juicio por este fundamento, el acusado deberá acompañar a su moción la nueva prueba en forma de declara-ciones juradas de los testigos que la aducirán.
Del otro lado la citada Regla 192, que añade un funda-mento adicional, dispone:
También podrá el tribunal, a solicitud del acusado, conceder un nuevo juicio cuando después de dictada la sentencia sobre-viniere el conocimiento de nuevos hechos o de nuevos elementos de prueba de tal naturaleza que evidencien la inocencia del condenado.
Las Reglas 187 a la 191 de Procedimiento Criminal, 4 L.P.R.A. Ap. II, fueron tomadas del Derecho norteamericano y establecen un procedimiento detallado para la solicitud de un nuevo juicio. La citada Regla 192, atípica en nuestro derecho procesal penal por venir del ordenamiento español, fue incorporada al nuestro posteriormente para hacer viable el recurso de coram nobis, también de origen angloamericano.
La Regla 192 cristaliza lo que ya había sido enunciado en Pueblo v. Gerena [72 D.P.R. 222 (1951)]: El establecimiento del auto de error coram nobis, que puede invocarse por el senten-ciado si «sobreviniere el conocimiento de nuevos hechos o de nuevos elementos de prueba de tal naturaleza que evidencien la inocencia del condenado».
Tiene la peculiaridad esta regla de que es la única tomada de la Ley de Enjuiciarme [nt] o criminal española y que en aquella legislación se conoce como la revisión ex capite novorum o prop-ter nova, admitida por el artículo 954 [(]4) de la referida Ley de Enjuiciamiento mediante enmienda de 24 de junio de 1933. A. Cintrón García, Las reglas de procedimiento criminal, III (Núm. 9) Rev. Der. Pur. 69, 74 (1963). Véanse, también: Correa Negrón v. Pueblo, 104 D.P.R. 286, 297 (1975); Pueblo v. Matos Rodríguez, 91 D.P.R. 635, 638-639 (1965).
El propósito de esta importación doctrinal fue la liberalization del proceso para la obtención de un nuevo juicio.
*564Lo que a nuestro juicio representa la máxima expresión de la tendencia liberalizadora en materia de concesión de nuevos jui-cios es la incorporación de la Regla 192 que consagraría, por primera vez en nuestro ordenamiento jurídico y procesal, el de-recho al Coram Nobis o Coram Vobis, por el cual han habido tantas lanzas eminentes jurisconsultos nuestros. Reglas 187 a 192 en Departamento de Justicia, Seminario sobre las propues-tas Reglas de Procedimiento Criminal, San Juan, s. Ed., 1960, pág. 244.
La letra de la referida Regla 192 es idéntica a la del Art. 954(4) de la Ley española de Enjuiciamiento Criminal.(1) Pueblo v. Matos Rodríguez, supra, pág. 639. La bifurcada génesis de esta disposición presenta serios problemas de hermenéutica. Si bien el legislador empleó el texto español al aprobar las reglas que le fueran remitidas por este Tribunal, su intención fue liberalizar el derecho a nuevo juicio mediante la incorporación a nuestro derecho del coram nobis angloamericano. Así, pues, ambos elementos son relevantes a su interpretación y deben ser tomados en cuenta.
Por ser el coram nobis una figura del common law, para analizar su aplicación en nuestro ordenamiento y su inte-racción con las demás disposiciones procesales, resulta per-tinente recurrir a la interpretación que de él ha hecho la doctrina norteamericana. Sin embargo, para definir los términos e interpretar el lenguaje de la citada Regla 192, hemos de recurrir también a la doctrina española, pues de ésta proviene el texto de nuestra norma. Todo esto consi-derando que nuestra regla, aunque, por su génesis, parti-cipa de la naturaleza del referido Art. 954(4) español y del coram nobis angloamericano, no puede equipararse com-*565pletamente a ninguno y tiene características particulares. Pueblo v. Ruiz Torres, 127 D.P.R. 612 (1990).
HH HH hH
El recurso de error coram nobis consiste en un remedio postsentencia que busca la concesión de un nuevo juicio al invocar hechos que no desfilaron como evidencia ante el tribunal sentenciador y que, de haberlo hecho, habrían compelido al Tribunal a dictar sentencia en contrario. Exige la novedad de los hechos aludidos, por lo que, de haberlos considerado el tribunal sentenciador, o de haberlos podido considerar a no ser por la falta de diligencia del acusado, no procede el recurso. La diligencia del acusado, sin embargo, no está sujeta a límites de tiempo específicos, y se determina a base de la razonabilidad del momento de presentación del recurso. L. Yackle, Postconviction Remedies, Nueva York, Lawyers Pub. Co, 1981, págs. 32-33.
El writ o recurso de coram nobis se remonta al siglo XVI cuando se originó para permitir la revisión de errores de hecho en las cortes de common law. Entonces a las cortes de instancia les estaba vedada la corrección de sus propios errores y a las superiores sólo se les permitía la corrección de errores de derecho, no de hechos. Yackle, op. cit, pág. 39.
Thus, [comm nobis] allowed presentation of facts not apparent on the face of the record, such as the death or infancy of a party or an error of the clerk in recording the judgment. The writ could be used only where no other remedy was available and the defendant was “without negligence” in failing to alert the trial judge to the crucial fact. 6 LaFave, Israel, and King, Criminal Procedure 2d Sec. 28.1(c), pág. 9 (1999).
Con la expansión del alcance teórico y práctico del re-curso de habeas corpus y la aprobación de leyes y reglas, como la 28 U.S.C. see. 2255 (ataque colateral a la senten-*566cia), que concedían remedios postsentencia conducentes a revocar, corregir o dejar sin efecto una sentencia condena-toria, el recurso de coram nobis se tornó obsoleto. Del his-torial legislativo de la see. 2255 surge que se estableció para hacer viable un procedimiento que sustituyera el co-ram nobis. LaFave, Israel, and King, supra, pág. 128. El lenguaje de la see. 2255 es “prácticamente idéntico” al de nuestra Regla 192.1 de Procedimiento Criminal, 32 L.P.R.A. Ap. II. Pueblo v. Ortiz Couvertier, 132 D.P.R. 883, 895 (1993).
Las circunstancias en las que puede invocarse la citada Regla 192, sin embargo, son más extensas que las de estas otras dos (2) figuras. Contrario al habeas corpus, que persigue la excarcelación del detenido y, por lo tanto, ataca la legalidad de la detención, como a la referida Regla 192.1, que también requiere que el peticionario esté bajo custodia, el coram nobis busca la anulación de la sentencia condenatoria no por su ilegalidad, sino por su incorrección. Yackle, op. cit, pág. 33. Por esto el coram nobis está disponible a un convicto aún después de haber cumplido su sentencia. Dada la sofisticada normativa procesal contemporánea, es usualmente en esta esfera que el coram nobis aún tiene alguna utilidad.
Debemos resaltar que, en nuestra jurisdicción, al mo-mento de aprobarse las Reglas de Procedimiento Criminal de 1963 eran muy limitadas las posibilidades de atacar una sentencia ya dictada. En caso de fraude, podía recu-rrirse a una moción para dejar sin efecto la sentencia, pero la efectividad de este recurso ante otros supuestos de he-cho era incierto. Se requería un procedimiento que permi-tiese la solicitud de nuevo juicio por el descubrimiento de nuevos hechos aún después de dictada la sentencia. A esto responde la creación de la referida Regla 192. Su diferencia fundamental con la solicitud de nuevo juicio entonces vi-gente (hoy la citada Regla 188) era su disponibilidad aún después de dictada la sentencia condenatoria. Su diferen-*567cia fundamental con el habeas corpus era la ausencia del requisito de confinamiento. Representó entonces una he-rramienta más para lograr la anulación de una sentencia patentemente equivocada o injusta.
IV
El origen del lenguaje utilizado en la Regla 192 de Pro-cedimiento Criminal, supra, exige, además, un análisis de la doctrina española en cuanto al recurso de revisión y el nuevo juicio. En España, “el conocimiento de nuevos he-chos o de nuevos elementos de prueba, de tal naturaleza que evidencien la inocencia del condenado”, Art. 954(4) de la Ley de Enjuiciamiento Criminal, op. cit., es una de las cuatro (4) causales para la concesión del recurso de revisión. La doctrina española lo define
... como el recurso excepcional que puede o debe interponerse sin limitación de plazo, encaminado a obtener un nuevo exa-men de una sentencia condenatoria firme, cuando se producen o se tiene conocimiento de haberse producido los eventos que en calidad de presupuestos de su admisibilidad establece la ley. M. Fenech, Derecho Procesal Penal. 3ra ed., Barcelona, Ed. Labor, 1960, Vol. II, pág. 1198.
La jurisprudencia ha sentado los requisitos para la con-sideración de una acción según el Art. 954(4), supra. Pri-mero, que haya recaído sentencia criminal y que ésta sea final y firme —S. de 18 de octubre de 1985— por lo que “carecen de virtualidad los recursos ordinarios y extraordi-narios para lograr su anulación”. Fenech, op. cit., pág. 1197. Segundo, que la prueba presentada sea nueva,
debiéndose entender como nuevos, todos los hechos o medios probatorios que sobrevengan o se revelen con posterioridad a la sentencia condenatoria, sin que sea preciso que, el condenado, los desconociera durante el transcurso de la causa, bastando con que no hayan sido alegados o producidos ante el Tribunal sentenciador ni descubiertos por la investigación judicial prac-ticada de oficio, sin que, por consiguiente, se repute nuevo al *568hecho o medio de prueba que, habiéndose puesto en manifiesto durante el proceso, el Tribunal, en uso de la facultad de sobe-rana apreciación, no le concedió valor alguno. S. de 25 de fe-brero de 1985. (Enfasis en original.)
Tercero, que el grado de certeza de la prueba sea tan convincente que evidencie la inocencia del acusado
de forma tan exacta y certera que no permita abrigar duda alguna, revelando y resaltando de una parte el error cometido en la Sentencia revisada y de otra notoria inculpabilidad del sancionado por ella, y en su consecuencia la improcedencia de seguir manteniendo la eficacia e impugnabilidad de la cosa juz-gada al quedar enteramente probado que la misma fue fundada sobre bases que los nuevos hechos y pruebas aportados han demostrado plenamente estar equivocados como reiterada-mente tiene afirmado esta Sala (Citas omitidas.) S. de 14 de junio de 1986. Véanse, también, Ss. de 19 diciembre de 1986 y de 12 de mayo de 1987.
El recurso de revisión es “la última garantía ofrecida a la justificada inocencia o inculpabilidad de quien ha sido considerado responsable de infracción criminal”. Busca re-conciliar la verdad jurídica con “la auténtica y plena ver-dad material, real y extraprocesal”. J. Piqué Vidal, J.M. Rifé Soler, L. Saura Lluviá y J.F. Valls Gombau, Los Procedimientos Penales, 2da ed., Barcelona, Ed. Bosch, 1987, pág. 625.
V
Fuere interpretada según la normativa española o la angloamericana, es claro que la solicitud de nuevo juicio que hace viable la Regla 192 de Procedimiento Criminal, supra, es de carácter extraordinario. Su aplicabilidad debe analizarse en el contexto de todo el ordenamiento procesal penal. A modo de ejemplo, mediante el Art. 954(4), supra, se ha logrado rescindir sentencias dictadas no empece la minoridad y consecuente inimputabilidad de un acusado (S. de 7 de mayo de 1984) y anular otras por constituir *569doble exposición (S. de 10 de noviembre de 1984) o por haber error en la identidad del condenado (Ss. de 18 de octubre de 1985 y de 25 de mayo de 1987).
En el ordenamiento español, estos son casos extraordi-narios en los que el citado artículo es el único y último recurso disponible al acusado. Nuestro ordenamiento pro-cesal, en contraste, tiene varias disposiciones que canali-zan algunas de estas situaciones, por lo que la aplicabili-dad de nuestra Regla 192, supra, en tanto último recurso, ha de ser más limitada. Así procede en un curso paralelo al que ha seguido el coram nobis, en cuanto limita su proce-dencia a aquellos casos en los que la ley no provee ningún otro remedio adecuado.
En el contexto de las Reglas de Procedimiento Criminal, la Regla 192 se diferencia de la Regla 192.1 en que busca la rescisión de una sentencia por razón del descubrimiento de nuevos hechos, no de errores de derecho. Pueblo v. Chévere Heredia, 139 D.P.R. 1 (1995). Se distingue de un recurso de apelación en que no se fundamenta en errores de derecho o en la apreciación incorrecta de errores de hecho, sino que introduce al proceso elementos fácticos completamente nuevos, que no constaban en los autos del tribunal sentenciador y que, de ordinario, no hayan lugar en la revisión de una sentencia. De buscarse la rectificación de una apreciación errónea de la prueba, el procedimiento correcto es la apelación.
Sin embargo, la distinción normativa más importante entre las Reglas de Procedimiento Criminal se da frente a la Regla 188, supra. Aunque ambas buscan un nuevo juicio por presentación de nueva prueba, la citada Regla 192 procede sólo después de dictada la sentencia, y su única restricción temporal es la que establece la Regla 189 de Procedimiento Criminal, 34 L.P.R.A. Ap. II,(2) según *570la cual puede presentarse en cualquier momento después de dictada la sentencia siempre que sea dentro de los treinta (30) días de conocida la nueva prueba.(3) Por el con-trario, la citada Regla 188, por disposición expresa de la Regla 189, supra, únicamente puede invocarse “antes de que se dicte la sentencia”. No existe, ante la Regla 188, supra, una cosa juzgada criminal, una sentencia advenida final y firme cobijada por la correspondiente presunción de corrección que acompaña todo dictamen judicial.
La moción al amparo de la Regla 192, supra, sólo puede invocarse después de dictada sentencia y de ésta haber advenido final y firme, por lo que atenta contra el principio de la cosa juzgada criminal, que es fundamental a la conclusión efectiva de los procesos y la consecución de la justicia. Al buscar controvertir una sentencia ya recaída, requiere un grado de certeza mayor al ordinario para lograr su concesión. Del mismo modo, la ausencia de un periodo limitativo posterior al dictamen de sentencia se contrarresta por el grado de persuasión superlativo que ha de tener la nueva prueba para justificar un nuevo juicio.
En esto, el criterio de prueba de la Regla 192, supra, excede el de la Regla 188, supra. En tanto que esta última sólo requiere un quantum probatorio que “probablemente habría cambiado el veredicto o fallo del tribunal”, la Regla 192 exige que los nuevos hechos traídos a colación *571“evidencien la inocencia del condenado”. Una moción de nuevo juicio al amparo de la citada Regla 188
... sólo procede cuando esta última: (1) no se pudo descu-brirse con razonable diligencia antes del juicio, (2) no es mera-mente acumulativa, (3) no impugna la prueba aducida durante el juicio, (4) es creíble, y (5) probablemente produciría un resul-tado diferente; que dicha moción va dirigida a la discreción del tribunal sentenciador y que, denegada la referida moción por ese foro, este Tribunal no intervendrá con dicha determinación, a menos que se demuestre un claro e inequívoco abuso de dis-creción por parte del tribunal de instancia. (Énfasis y citas omitidos.) Pueblo v. Morales Rivera, 115 D.P.R. 107, 110 (1984). Véase, además, Pueblo v. Chévere Heredia, supra, pág. 23.
La disponibilidad de la citada Regla 192 sólo después de dictada la sentencia, sin embargo, requiere un mayor cuidado al considerar la validez de la nueva prueba presentada. Aunque es bien sabida la regla de hermenéutica que dispone que, ante dudas en su interpretación, los estatutos penales deben entenderse de manera que favorezcan al acusado, dicha interpretación no puede menospreciar la intención legislativa.
Como parte de la interpretación extensiva, está el principio de que los estatutos penales deben ser interpretados restricti-vamente en cuanto a lo que desfavorezca al acusado, y liberal-mente en cuanto a lo que lo favorezca. Sin embargo, esta regla de que los estatutos penales deben interpretarse restrictivamente no exige que a las palabras de la ley deba dárseles un signifi-cado más limitado que el que usualmente tienen dentro de la realidad social o que deba hacerse caso omiso de la evidente intención del legislador. (Énfasis suplido y citas omitidas.) Pueblo v. Sierra Rodríguez, 137 D.P.R. 903, 908 (1995).
La procedencia de la Regla 192, supra, sugiere una interpretación más restrictiva, en cuanto a la evidencia que satisface su quantum de prueba, que la correspondiente a la Regla 188, supra. Aunque las cinco (5) restricciones a la admisibilidad de nueva prueba establecidas en Pueblo v. Chévere Heredia, supra, ciertamente aplican a la Regla 192, supra, ellas solas no son determinantes *572a la concesión de un nuevo juicio, pues la Regla 192, supra, requiere evidencia con mayor fuerza persuasiva que la Re-gla 188, supra. A la luz de la letra de la Regla 192, supra, y del desarrollo doctrinal de las normas que la originan, entendemos que la prueba requerida para conceder un nuevo juicio después de dictada la sentencia ha de ser tal que deje clara la inocencia del convicto al punto que la continuación de su encarcelamiento ofenda el sentido de justicia. (4)
VI
Con este trasfondo doctrinal, evaluamos los méritos del recurso ante nos. El tribunal sentenciador declaró no ha lugar la moción de nuevo juicio del peticionario. Se funda-mentó en que Marcano Parrilla no había actuado con dili-gencia al procurar el testimonio de Roldán Castro y de Orta Fernández pues, dada la publicidad del pleito y la presencia de ambos testigos en Puerto Rico antes de cele-brado el juicio, debió haber conseguido sus testimonios. Si, en efecto, el peticionario conocía de la nueva prueba y no la presentó a los treinta (30) días de descubrirla, no habría cumplido con el mandato de la Regla 189, supra, y su mo-ción sería inadmisible.
Sin embargo, es innecesario auscultar la diligencia de Marcano Parrilla. Aún si se toma por cierto su testimonio a los efectos de que desconocía de los testimonios noveles antes del 18 de noviembre de 1995, fecha en que Roldán Castro decidió testificar a su favor, la prueba presentada no cumple con los requisitos que establecimos en Pueblo v. Chévere Heredia, supra, ni con el elevado quantum de prueba que requiere la Regla 192, supra.(5)
*573VII
La prueba principal presentada por el Ministerio Pú-blico en el proceso criminal de Marcano García fue el tes-timonio de Joaquín Lasalle Velázquez, testigo ocular del asesinato. Este declaró haber llegado al lugar de los hechos —el residencial Jardines de Condado en Caguas— en su automóvil, un Volkswagen color azul turquesa. Le acompa-ñaba el occiso, Víctor Manuel Pérez Ortiz. Lasalle dijo ha-ber visto allí el automóvil en el que se transportaban Rol-dán Castro y otro individuo, pero no saber dónde estaban en ese momento.
Allí se les acercó un individuo, al que Lasalle identificó posteriormente como "Machito” (Marcano Parrilla), quien les ordenó que tiraran las armas que portaban. “Machito” llevaba un arma de calibre cuarenta y cinco (.45) y le acom-pañaban otros individuos portando armas largas. Lasalle y Pérez Ortiz lanzaron sus armas —de calibre nueve milíme-tros (9mm) y cuarenta y cinco (.45), respectivamente— dentro del Volkswagen. Lasalle preguntó al occiso si cono-cía al individuo, e indicó que Pérez Ortiz se mostraba sorprendido. Posteriormente, Marcano Parrilla subió su arma, por lo que Pérez Ortiz le dijo “No Machito”. Enton-ces, de una distancia de nueve (9) pies, “Machito” le dis-paró seis (6) o siete (7) veces. Lasalle corrió hacia la parte de atrás del residencial y sintió dos (2) impactos de bala, uno en la espalda y otro en la pierna. Se escondió en un matorral y esperó hasta el otro día, cuando fue recogido por una patrulla y llevado al Centro Médico. De ahí regresó a Aguadilla.
El testimonio de Lasalle Velázquez fue corroborado por el del agente Juan Rodríguez Tosado, quien inspeccionó y recopiló evidencia en el lugar de los hechos, incluyendo los *574vehículos y las dos (2) armas que Lasalle Velázquez men-cionara en su testimonio. También lo corroboró el agente Alberto Vélez Torres, quien inspeccionó el lugar en el que Lasalle alega haberse escondido, recibió la evidencia física del agente Rodríguez Tosado, entrevistó a Lasalle Veláz-quez y le mostró las fotos en las que éste identificó a Mar-cano Parrilla.
Además, los testigos periciales corroboraron el testimo-nio de Lasalle. La doctora Ofelia Vera, patóloga, identificó siete (7) heridas de bala en el cadáver del occiso, determinó que éstas eran compatibles con disparos de una distancia de más de dos (2) pies y recuperó del cuerpo tres (3) proyectiles. Héctor Caraballo Olivero, especialista en iden-tificación de armas de fuego, declaró que las armas encon-tradas en el Volkswagen de Lasalle nunca fueron dispara-das y consignó que los proyectiles recuperados en la autopsia procedían de un arma de calibre cuarenta y cinco (.45).
Las declaraciones de Lasalle Velázquez, así corrobora-das por evidencia independiente, fueron creídas por el Ju-rado y sirvieron de fundamento para la confirmación de la sentencia por el Tribunal de Circuito de Apelaciones.
VIII
Mediante su moción de nuevo juicio, el peticionario de-sea presentar el testimonio de Marcos I. Roldán Castro, alegado testigo ocular de los hechos, y de Elisa Orta Fer-nández, hermana de quien el peticionario sostiene que fue el verdadero asesino, Angel E. Orta Fernández. En la vista sobre moción de nuevo juicio, Roldán Castro declaró haber visto a Orta Fernández, hoy también fallecido, ultimar a la víctima y no haber visto a “Machito” (el peticionario) en el lugar de los hechos.(6) La hermana de Orta Fernández, en *575testimonio admitidamente acumulativo, declaró tampoco haber visto a Marcano Parrilla en el lugar de los hechos; situó allí a su hermano antes del asesinato, pero no le vió disparar a la víctima ni proveyó alguna otra evidencia que le vinculase al crimen. En resumen, ambos testimonios im-putan el asesinato a un individuo que nunca antes figuró en este proceso judicial y que hoy está muerto.
Aunque no puede decirse que el testimonio de Roldán Castro es acumulativo o absolutamente increíble, coincidi-mos con el tribunal de instancia y el Tribunal de Circuito de Apelaciones en que busca contradecir el testimonio de Lasalle Velázquez en cuanto a la presencia del convicto en el lugar de los hechos. Esto no lo hace propiamente impug-natorio, pues no es directamente “pertinente al asunto de [la] credibilidad, es decir, a la veracidad o mendacidad”(7) de Lasalle Velázquez. No obstante, obliga a evaluar estas nuevas declaraciones ante una que “no sólo pasó el crisol de la admisibilidad en un juicio, sino que aún con sus ale-gadas lagunas fue creído y adjudicado por un jurado a quienes con posterioridad se les mantuvo en su veredicto aún en apelación hoy final y firme”. Resolución del Tribunal de Primera Instancia de 30 de junio de 1998, pág. 12.
A los efectos de la Regla 192, supra, el testimonio de Roldán Castro, por sí mismo, no hace patente la inocencia de Marcano Parrilla al punto de ofender el sentido de jus-ticia, por lo que no basta para ordenar la rescisión de la convicción en esta etapa. En ausencia de una clara deter-minación que reste toda credibilidad al testigo cuyo testi-*576monio busca refutarse, es insuficiente el nuevo testimonio para inducir un nuevo juicio.
Por los fundamentos expuestos, se confirma la sentencia dictada por el Tribunal de Circuito de Apelaciones. Se dic-tará la sentencia correspondiente.
El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita. El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Presidente Señor Andréu García se inhibió.
— O —

 El Art. 954 de la Ley de Enjuiciamiento Criminal española, dispone, en lo pertinente:
“Habrá recurso de revisión contra las sentencias firmes en los casos siguientes:
“4o Cuando después de la sentencia sobrevenga el conocimiento de nuevos hechos o de nuevos elementos de prueba, de tal naturaleza que evidencien la inocen-cia del condenado.” Ley de Enjuiciamiento Criminal, Pamplona, Ed. Aranzadi, 1995, pág. 277.


 Dispone la Regla 189 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en lo pertinente: “La moción de nuevo juicio deberá presentarse antes de que se dicte la *570sentencia excepto que ... cuando se fundare en lo dispuesto en la Regla 192 deberá presentarse dentro de los treinta (30) días siguientes a la fecha en que se tuvo conocimiento de los nuevos hechos o de los nuevos elementos de prueba.”


 Tampoco es posible evaluar los méritos de la moción del peticionario bajo otros criterios. Si bien “[e]l nombre con que se determina un recurso no es determi-nante de su naturaleza ni debe ser decisivo desde el punto de vista de la función de hacer justicia”, Pueblo v. Ruiz Torres, 127 D.P.R. 612, 617 (1990), en el caso ante nos no se cumple con los requisitos de ninguna disposición análoga.
La actual moción de nuevo juicio fue presentada por el peticionario el 27 de noviembre de 1997, a más de dos (2) años de recaída la sentencia de culpabilidad dictada el 30 de junio de 1995. Es evidente la inaplicabilidad de la Regla 188 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ya que ésta sólo puede invocarse antes de recaída la sentencia condenatoria, de acuerdo con lo dispuesto en la citada Regla 189.


 Ejemplos de ésto serían adelantos científicos no disponibles o inexistentes al momento del juicio que hagan empíricamente imposible la atribución de imputabili-dad al condenado.


 Cabe mencionar que los casos citados en Pueblo v. Chévere Heredia, supra, interpretaban la Regla 188 de Procedimiento Criminal, supra, o el anterior y equi-*573valente Art. 303 del Código de Enjuiciamiento Criminal, 34 L.P.R.A. ant. see. 883, no la actual Regla 192, supra. En ese caso extendimos esa interpretación, en cuanto a la cualificación de la prueba para efectos de admisibilidad para efectos de impugnación, a la citada Regla 192.


 Según expuesto por el Tribunal de Primera Instancia, Roldán Fernández declaró que,
*575"... [a]l llegar el testigo [Roldán Castro] estaba con su tío y su tía en una bronco (sic) en posición de salida del estacionamiento del residencial.
“Al llegar Víctor y Joaquín en un “volky” éstos se metieron de frente dentro del “parking” del caserío. Orta, descrito por el testigo como de color oscuro, alto, cabezón, de ojos grandes y hoy fallecido, llegó y le indicó a Víctor que era un “mama bicho”. Dió el primer disparo y Joaquín [Lasalle Velázquez] salió corriendo. El testigo pisó (sic) y siguió pa‘(sic) Aguadilla. Identificó que Orta y como tres (3) más eran los únicos que estaban allí. Alegó que al peticionario [Marcano Parrilla] el día de los hechos él no lo vió en el lugar, no estaba allí, sólo vió a Orta.” Resolución del Tribunal de Primera Instancia de 30 de junio de 1998; Alegato del peticionario, pág. 7.


 Regla 44 de Evidencia, 32 L.P.R.A. Ap. IV.